People v Samuels (2016 NY Slip Op 00611)





People v Samuels


2016 NY Slip Op 00611


Decided on January 28, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2016

Tom, J.P., Sweeny, Gische, Kapnick, JJ.


1998/12 71A 4368/09 71

[*1]The People of the State of New York, 	 Respondent,
vPaul Samuels, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne M. Gantt of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Shera Knight of counsel), for respondent.

Judgments, Supreme Court, Bronx County (Martin Marcus, J.), rendered February 28, 2013, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and rendered February 28, 2013, as amended April 3, 2013, convicting him, upon his plea of guilty, of attempted criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of two years, unanimously modified, on the law, to the extent of vacating the sentence on the attempted weapon possession conviction only and remanding for resentencing for a youthful offender determination on that conviction, and otherwise affirmed.
As the People concede, based on People v Rudolph (21 NY3d 497 [2013]), which was decided after the sentencing in this case, defendant is entitled to resentencing for an express youthful offender determination on his weapon conviction.
We perceive no basis for reducing the sentence, or for any other relief, on defendant's controlled substance conviction, which involved a crime committed while defendant was 20 years old and thus ineligible for youthful offender treatment.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2016
CLERK